Citation Nr: 0217378	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  94-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
perforation of the right eardrum.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  

4.  Entitlement to an increased rating for a lumbosacral 
strain with sciatic nerve involvement, currently evaluated 
as 20 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The case was remanded by the Board in July 1996.  It was 
returned to the Board in September 2002.  

The issues of entitlement to an increased rating for a 
lumbosacral strain with sciatic nerve involvement and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities are 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein have been 
obtained. 

2.  The veteran had an ear infection during service that 
caused a perforation of the right eardrum which healed 
without any residuals.  
5.  Neither hearing loss disability nor tinnitus was present 
during service or until years after service, and neither is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Residuals of a perforation of the right eardrum were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).  

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002). 

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, nor may its incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 1137 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that through the statement of the case 
(SOC), supplemental SOCs, and an April 2001 letter from the 
RO to the veteran, the appellant has been informed of the 
evidence and information necessary to substantiate the 
claims, the evidence and information that he should submit 
and the assistance that VA would provide in obtaining 
evidence and information in support of the claims.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The RO has obtained the service medical records (SMRs).  VA 
and private treatment records, as well Social Security 
Administration (SSA) records, have also been associated with 
the claims folders.  In addition, the RO has provided the 
appellant with current VA examinations to determine the 
etiology of the claimed disorders.  The record also reflects 
that the appellant is aware of no outstanding evidence or 
information that could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and organic disease of 
the nervous system is manifest to a degree of 10 percent 
within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

Factual Background

The veteran's DD 214 reflects that the civilian equivalent 
of his military occupational specialty was in construction.  

The SMRs reflect that the veteran had audiometric testing at 
service entrance in November 1971 and that all threshold 
levels at the tested relevant frequencies were 15 decibels 
or less.  There was no speech recognition testing.  On 
physical examination there was scarring of the right 
tympanic membrane but no active infection.  

On August 24, 1973, while stationed in San Francisco, the 
veteran had a 2 to 3 week history of increasing discomfort 
in both ears.  He had had a recent upper respiratory 
infection which had not been treated with medication.  The 
discomfort had been followed by a sharp pain in and 
discharge from his right ear.  There was a perforation of 
the right tympanic membrane.  On examination fluid was seen 
behind the left tympanic membrane but he could still hear a 
watch ticking.  A medicated wick was place in his right ear.  
Three days later, he still had fluid behind the left eardrum 
and the right eardrum was markedly retracted and moderately 
injected.  Two days later fluid was still present behind the 
left eardrum but there were no complaints of an upper 
respiratory infection.  His right ear canal was quiet and 
his right eardrum was hearing nicely.  Two days after that 
no inflammation was present in either ear but he had fluid 
behind both eardrums.  

In June 1976 the veteran complained of air going through his 
right ear.  On examination there was exudation surrounding 
his right eardrum.  The impression was inner ear otitis and 
he was to be given antibiotics.  An undated clinical 
notation indicates that the veteran had tympanic membrane 
scarring but there was no evidence of an infection.  

No audiometry testing was conducted on examination for 
discharge from active service in July 1976 but in an adjunct 
medical history questionnaire the veteran reported having 
had problems with his ears and a hearing loss.  

Private clinical records in 1990 reflect that in October 
1990 Dr. Trimble noted that the veteran had a history of 
seasonal rhinitis and sinusitis.  

Records in September 1994 from Slocum-Dicson Medical Group 
reflect that the veteran had a history of tinnitus in the 
right ear.  He had been exposed to noise in the past, 
particularly while working at an airbase during service, 
during which time he had reportedly been told that he had a 
perforated eardrum.  He now complained of constant tinnitus.  
On examination he had a relatively normal appearing left 
eardrum but there was retraction of the right eardrum.  
Audiometry testing revealed a mild conductive hearing loss 
which was slightly greater in the right ear than the left 
but which was essentially symmetric in the pure tones, 
bilaterally.  The impressions were Eustachian tube 
dysfunction and retraction pocket formation and unilateral 
tinnitus.  Retrocochlear pathology with a history of 
associated intermittent dizziness was to be ruled out. 

The audiometry testing in September 1994 revealed that 
threshold levels, in decibels, at the following frequencies 
were: 

Hertz
500
1,000
2,000
3,000
4,000
Right
25
25
15
25
30
Left
25
25
10
25
20

Speech discrimination thresholds were 100 percent in each 
ear.  

The discharge diagnoses from a period of VA hospitalization 
in January 1997 included tinnitus.  The veteran reported 
having had problems with his right ear which had begun 
during service in the Philippines and which had culminated 
in ringing in his ear.  On a current examination his ears 
were severely impacted with cerumen, which was removed.  An 
audiology consultation found stiffness of the tympanic 
membranes.  Hearing aids were recommended which would also 
serve as a masking device to alleviate his tinnitus.  
Audiometry testing in January 1997 revealed that threshold 
levels, in decibels, at the following frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right
20
20
5
25
35
Left
20
20
10
30
40

Speech discrimination thresholds were 92 percent in each 
ear.  

VA audiometry testing in June 1998 revealed that threshold 
levels, in decibels, at the following frequencies were: 



Hertz
500
1,000
2,000
3,000
4,000
Right
25
25
10
25
35
Left
25
25
10
30
25

Speech discrimination thresholds were 100 percent in the 
right ear and 92 percent in the left.  

Records from Bassett HealthCare reflect that in November 
1998 the veteran's right eardrum was normal and mobile, 
although there was fluid behind the left eardrum.  On 
Rinne's testing, air conduction was greater than bone 
conduction in the right ear but bone and air conduction were 
the same in the left ear.  The assessment was left middle 
ear effusion secondary to some chronic rhinitis and chronic 
sinusitis, with mucosal thickening.  Audiometry testing in 
December 1998 revealed that threshold levels, in decibels, 
at the following frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right
30
35
25
Not 
tested
40
Left
30
30
25
Not 
tested
40

Speech discrimination thresholds were 100 percent in the 
right ear and 95 percent in the left.  

Records from Bassett HealthCare reflect that in January 1999 
there was no real evidence of significant chronic sinusitis 
but the veteran complained of tinnitus in the right ear 
which he felt was related to an injury from loud noise in 
the early 1970s which had resulted in a hole in his right 
eardrum.  The December 1998 audiometry testing had found a 
bilateral mild to moderate mixed hearing loss, mostly 
sensorineural.  The findings as to the right ear were 
consistent with a healed perforation of the right eardrum.  
In August 1999 the assessment was chronic tinnitus of the 
right ear and it was commented that it could not be stated 
with certainty that this was related to acoustic trauma 
during service but it was suspected that there was a good 
chance that it was.  It was indicated that if the veteran 
had had acoustic trauma during service of such severity that 
it caused a perforation of the right eardrum, then he would 
have had enough trauma to cause chronic tinnitus.  The 
assessment was bilateral sensorineural hearing loss and it 
was commented that this could certainly have been the direct 
result of acoustic trauma during service, although it was 
impossible to prove this.  

On VA examination in March 2000 the veteran's claim files 
were reviewed and the history related by the veteran of 
inservice acoustic trauma having caused a perforated eardrum 
was noted.  However, the examiner noted that the SMRs did 
not confirm this history.  The examiner stated that because 
there was no medical documentation of noise exposure that 
could have caused a perforated eardrum or findings of an 
essentially symmetric sensorineural hearing loss, it was 
difficult to conclude that the veteran's problems were 
related to inservice acoustic trauma.  It was noted that a 
rating action in March 1998 had found that the veteran had 
had scarring of the left eardrum at service entrance.  An 
addendum to the examination report, made after audiometry 
testing in April 2000, reflects that a slightly high-tone 
loss was the result of a pre-existing condition and it was 
felt that the tinnitus was not related to an injury during 
service.  

VA audiometry testing was conducted in April 2000 and the 
audiologist examined the veteran's claim files.  It was 
reported that the service entrance examination had found 
scarring of both eardrums but no active infection.  The 
examiner felt that the veteran's slight high-tone hearing 
loss was the result of a pre-existing condition and there 
was no indication that the veteran's current tinnitus was 
specifically related to acoustic trauma during service.  

At a July 2001 RO hearing the veteran testified that he was 
in a construction battalion in the Philippines building 
runways and during which time he was around heavy and loud 
machinery and near an area where jet engines were being 
tested.  However, he did not wear ear protection at that 
time and developed problems in his right ear due to noise 
exposure and which had been believed to cause a rupture of 
his right eardrum (page 13 of that transcript).  He had been 
treated for this in the Philippines but did not recall 
having tinnitus during service and it had not developed 
until later (page 14).  He had initially been treated for 
tinnitus 6 or 7 years ago (page 14 and 15).  It had been 
quite a while after military service before he had noticed a 
hearing loss (page 15).  

An October 2001 decision by an Administrative Law Judge of 
the Social Security Administration reflects that one of the 
veteran's problems was a hearing loss.  Medical records 
associated with that claim are, as they related to the 
current claims, duplicates of evidence already on file.  


Analysis

Residuals of a Perforation of the Right Eardrum other than 
Hearing Loss and Tinnitus

The evidence is clear that the veteran was treated for an 
ear infection in 1973 and 1974.  The right eardrum 
perforation in 1973 healed and although he complained of air 
going through that ear in 1974, an examination found only 
exudation around the right eardrum.  No perforation was 
found.  In fact, a subsequent undated notation indicates 
that there was scarring of the tympanic membrane but no 
evidence of an active infection.  

Numerous postservice examinations have been conducted but 
none has noted the presence of a perforated right tympanic 
membrane.  With respect to residuals of the perforation, it 
must be noted that scarring of the right eardrum was found 
on entrance into service and there is no evidence of 
worsening of the preexisting scarring during service or as a 
result of service.

In this regard, it was found on examination for service 
entrance that there was no impairment of function due to the 
scarring of the right eardrum.  Following the last relevant 
clinical notation in June 1974, there is no clinical 
evidence of further symptoms for the remaining two years 
prior to service discharge due to any ear infection or 
perforation.  There is also no post-service medical evidence 
of any current disability, other than the hearing loss and 
tinnitus discussed below, related to the infection and 
perforation experienced by the veteran during service.  
Accordingly, service connection is not in order for scarring 
or any other claimed residual of the perforation or 
infection other than tinnitus and hearing loss.   

Tinnitus and Hearing Loss

The veteran has related his own belief that his current 
tinnitus is related to acoustic trauma during service.  
However, he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  On the other 
hand, a private physician has reported that if the veteran 
had acoustic trauma during service of such severity as to 
cause a perforation of an eardrum, then it could also cause 
tinnitus and hearing loss.  However, the evidence shows that 
the right eardrum perforation was caused by an infection and 
not acoustic trauma and, contrary to his testimony, at the 
time he was treated he was not overseas in the Philippines 
but in San Francisco.  Accordingly, the predicate upon which 
the opinion of the private physician is based is erroneous 
and, thus, the opinion itself is without probative value.  
Rather, the substance of the VA opinions rendered in 2000, 
after a review of the claim files, was that any tinnitus and 
hearing loss was not related to alleged inservice acoustic 
trauma.  

The opinion of the VA audiologist in April 2000 that the 
veteran's high frequency or sensorineural hearing loss was 
due to a pre-existing condition, i.e., the eardrum scarring 
found at service entrance, also does not support the claim.  
The audiologist did not suggest that the hearing loss was 
present in service, manifested within one year of the 
veteran's discharge from service or the result of any 
incident of service. 

Accordingly, service connection for tinnitus and bilateral 
hearing loss disability is not warranted.  


ORDER

Service connection for residuals of a perforation of the 
right eardrum, tinnitus, and for bilateral hearing loss 
disability is denied.  



REMAND

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome (IVDS) were amended.  See 67 
Fed. Reg. 54345 (August 22, 2002).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Here, the RO has not had the opportunity to address the 
potential application of the revised rating criteria.  Under 
the circumstances of this case, there is potential prejudice 
to the veteran if the RO does not consider the revised 
rating criteria in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board is also of the opinion that a VA examination is 
required to address the new rating criteria.  

Additionally, the June 2002 SSOC states, at page 18, that 
the veteran had not cooperated in the RO's efforts to obtain 
private clinical records and records pertaining to a May 
1999 motor vehicle accident (MVA) which occurred after the 
veteran's February 1999 lumbosacral surgery.  The RO also 
stated that the veteran had not identified records or 
provided releases pertaining to a lawsuit in connection with 
that MVA.  It was also concluded by the RO that several 
medical opinions linked the veteran's worsening back 
symptoms to this intercurrent, nonservice related injury.  
However, the Board also notes that Dr. Zimba of Basset 
Health Care stated in April 2001 that there was no outward 
clinical or radiological evidence suggesting that the May 
1999 MVA caused a permanent change in the outcome of the 
veteran's recovery from his February 1999 lumbosacral 
surgery.  Moreover, the Board finds no formal VA medical 
opinion concerning this matter which was based on a review 
of the claim file.  

Inasmuch as further development the claim for an increased 
rating for a lumbosacral strain with sciatic neuropathy is 
required, adjudication of the inextricably intertwined issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities must be deferred.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to provide the 
names, addresses and approximate dates of treatment 
or evaluation for all health care providers who 
have treated him for his service-connected low back 
disorder or service-connected left hip scar since 
2000.  When the requested information and any 
necessary authorization are received, the RO should 
attempt to obtain all indicated records.  

2.  The veteran should also be requested to provide 
as much identifying information as possible 
concerning any lawsuit in connection with a 1999 
MVA and all medical records related to treatment 
following the injury.  When the requested 
information and any necessary authorization are 
received, the RO should attempt to obtain all 
indicated records.  

3.  Thereafter, the veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the current extent and 
severity of all symptoms and impairment from the 
service-connected low back disorder and service-
connected right hip scar.  The claims folders must 
be made available to and reviewed by the examiner. 

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability 
and right hip scar.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive 
Goldthwaite's sign; or abnormal mobility 
on forced motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-
ups), and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration 
(number of days) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician) of IVDS.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any disability due to injury 
sustained in a May 1999 motor vehicle 
accident. 

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability and right hip scar on his 
ability to work.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  Then, the RO should review the claims folders 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  The RO should also 
undertake any other development it deems to be 
required to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and the implementing regulations. 

5.  Then, the RO should readjudicate the claim for 
an increased rating for the service-connected 
lumbosacral disability, to include consideration of 
the new criteria for evaluating IVDS.  It should 
then readjudicate the claim for a total rating 
based on unemployability due to service-connected 
disabilities.  

6.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the RO 
should issue an SSOC and afford the veteran and his 
representative an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



